DETAILED ACTION
This is a response to the Applicants' filing on 9/27/21. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Girard et al (US Pub. No:2018/0070419) in view of Harris (US Pub. No: 2018/0317306).
Regarding claim 1, Girard et al disclose a lighting apparatus, comprising: an external controller(figures 2C-5A, control interface(115 and  wall dimmer (112,114) and primary dimmer)) for converting an external signal of an external wall switch to a light intensity signal( paragraphs[ 0007, 0069 and 0107])wherein the external controller(115) is coupled to the external wall switch(primary dimmer), wherein the wall switch is a continuous switch for a user to select a continuous value from a range(0-10V, paragraphs[0007, 0069]); a first LED module of a light source set; a second LED module of a light source, wherein the first LED module and the second LED module emit lights of different color temperatures(paragraph[0017]) a manual switch(primary dimmer and secondary dimmer) for selecting a color temperature setting (paragraph[0039]),  an internal controller(figure 2C and 5A); a light housing for disposing the light source set(figures 6A-6C),  the power switch(218A-218C), the internal controller(controller(206C)) and the manual switch (paragraph [094]), wherein the internal controller(206C)  is coupled to the manual switch(primary dimmer(figurer 5)) for converting the color temperature setting to a color temperature control signal; and an allocation module for dividing the driving current to the first LED module and the second LED module according to the color temperature control signal.
Girard et al do not disclose a rectifier for converting an AC to a DC power.
Harris disclose a rectifier (65) for converting an AC to a DC power as shown in figure 17.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Harris into the lighting device of Girad et al to convert AC to DC for a plurality of LEDs and for generating a driving current corresponding to the light intensity signal.
Regarding claim 2, Girard et al disclose wherein the color temperature control signal comprises a first PWM signal and a second PWM signal respectively corresponding to a first current supplied to the first LED module and a second current supplied to the second LED module. Paragraphs [0084,0161])
Regarding claim 3, Girard et al obviously disclose or capable of performing that, wherein the wall switch is a rotator dimmer switch.
Regarding claim 4, Girard et al disclose wherein the power switch receives the color temperature control signal and further adjusts the driving current according to the color temperature control signal. Paragraph [0140].
Regarding claim 5, Girard et al obviously disclose or capable of performing that ,wherein an overall light intensity of the lighting apparatus is adjusted higher in a first color temperature than in a second color temperature, wherein the first color temperature is higher than the second color temperature. Paragraph [0140].
Regarding claim 6, Girard et al  obviously disclose or capable of performing that, wherein an overall light intensity of the lighting apparatus is adjusted lower in a first color temperature than in a second color temperature, wherein the first color temperature is higher than the second color temperature. Paragraph [0140].

Regarding claim 7, Girard et al obviously disclose or capable of performing that, wherein the allocation module (218A-218C) determines a first current to the first LED module and a second current to the second LED module according to current to light intensity ratios of the first LED module and the second LED module.
Regarding claim 8, Girard et al obviously disclose or capable of performing that, further comprising an intensity switch disposed on the light housing for a user to select a default light intensity in a continuous range. Figure 5 A (primary and secondary dimmer).
Regarding claim 9, Girard et al obviously disclose or capable of performing that, wherein the default light intensity is also transmitted to the power switch for determine the driving current. Figures 2C and 5A.
Regarding claim 10, Girard et al obviously disclose or capable of performing that, wherein the power switch has a rule module for determining a priority between the continuous value and the default light intensity. Figures 2C and 5A.
Regarding claim 11, Girard et al  obviously disclose or capable of performing that, wherein the power switch ignores the default light intensity when the external converter transmits the continuous value to the power switch. Figures 2C and 5A.
Regarding claim 12, Girard et al obviously disclose or capable of performing that, wherein the range (0-10V) for selecting the continuous value by the external wall switch is between a first light intensity and a second light intensity, wherein the first light intensity and the second light intensity are both larger than zero. Paragraphs[0007,0069].
Regarding claim 13, Girard et al obviously disclose or capable of performing that,  wherein the allocation module generates a first current to the first LED module and a second current to the second LED module, wherein the first current and the second current are kept constant over time. Figures 2C and 6A-6C.
Regarding claim 14, Girard et al obviously disclose or capable of performing that,  wherein the allocation module iterates supplying the driving current to the first LED module and the second LED module, wherein the first LED module and the second LED modules are not turned on at the same time. Figures 2C and 6A-6C.
Regarding claim 15, Girard et al obviously disclose or capable of performing that, wherein the light source set further comprises a third LED module and a fourth LED module, wherein the first LED module is a red LED module, wherein the second LED module is a green LED module, wherein the third LED module is a blue LED module, wherein the fourth LED module is a white LED module of a first color temperature. Figures 2C and 6A-6C.
Regarding claim 16, Girard et al obviously disclose or capable of performing that, wherein the light source set further comprises a fifth LED module, wherein the fifth LED module is a white LED module with a second color temperature larger than the first color temperature. Figures 2C and 6A-6C.
Regarding claim 17, Girard et al obviously disclose or capable of performing that, wherein the manual switch is also provided a user to set an eye-protection mode, wherein when the eye-protection mode is set, a current supplied to the blue LED module is decreased with a predetermined level.Paragraphs [ 0141, 0156].
Regarding claim 18, Girard et al disclose, further comprising a wireless module, wherein the wireless module collects the light intensity signal and the color temperature control signal for controlling a neighbor light device. Paragraphs [0006, 0116].
Regarding claim 19, Girard et al obviously disclose or capable of performing that, wherein the wireless module receives an external command for instructing the power switch to ignore the light intensity signal. Paragraphs [0006, 0116].
Regarding claim 20, Girard et al obviously disclose or capable of performing that, wherein the wireless module receives a color temperature setting from the neighbor light device, wherein the internal controller adjusts the color temperature control signal according to the received color temperature setting of the neighbor light device. Paragraphs [0006, 0116].
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/Minh D A/
Primary Examiner
Art Unit 2844